--------------------------------------------------------------------------------

Exhibit 10.21
 
EMPLOYEE
 
Stock Option
 
Granted by
 
COLONIAL FINANCIAL SERVICES, INC.
 
under the
 
COLONIAL FINANCIAL SERVICES, INC.
2011 EQUITY INCENTIVE PLAN
 
This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2011 Equity Incentive Plan (the “Plan”)
of Colonial Financial Services, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 

1.
Name of Participant: ________________________________________________________
      2.
Date of Grant: ____________________
      3.
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option: ______________________
 
(subject to adjustment pursuant to Section 9 hereof).
 
●
This is an Incentive Stock Option (“ISO”) to the maximum extent permitted by
law.
 
 
 
4.
Exercise price per share: $_______
 
(subject to adjustment pursuant to Section 9 below)
     
5.
Expiration Date of Option: ____________________
     
6.
Vesting Schedule. Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.
       
The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or January 2, 2013, and succeeding
installments on each anniversary thereafter, through January 2, 2017. To the
extent the Options awarded to me are not equally divisible by “5,” any excess
Options shall vest on January 2, 2017.
       
This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.5 of the Plan
(in the event of death or Disability or Involuntary Termination of Employment
following a Change in Control).

 
 
 

--------------------------------------------------------------------------------

 


7.
Exercise Procedure.
         
7.1
Delivery of Notice of Exercise of Option. This Option will be exercised in whole
or in part by the Participant’s delivery to the Company of written notice (the
“Notice of Exercise of Option” attached hereto as Exhibit A) setting forth the
number of shares with respect to which this Option is to be exercised, together
with payment by cash or other means acceptable to the Committee, including:
           
(i)
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 7.2 hereof) as of the day of exercise;
           
(ii)
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;
           
(iii)
by a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option;
           
(iv)
by personal, certified or cashier’s check;
           
(iv)
by other property deemed acceptable by the Committee; or
           
(v)
by any combination thereof.
         
7.2
“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.
       
8.
Delivery of Shares.
         
8.1
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.
       
9.
Adjustment Provisions.
 
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.3 of the Plan.
       
10.
Termination of Option and Accelerated Vesting.
         
This Option will terminate upon the expiration date, except as set forth in the
following provisions:
           
(i)
Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year from the date of death, subject to
termination on the expiration date of this Option, if earlier.
           
(ii)
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability
(as defined in Section 8.1(l) of the Plan). This Option may thereafter be
exercised for a period of one year from the date of such Termination of Service
by reason of Disability, subject to termination on the Option’s expiration date,
if earlier.
           
(iii)
Termination for Cause. If the Participant’s Termination of Service is for Cause,
all Options that have not been exercised will expire and be forfeited.

 
 
 

--------------------------------------------------------------------------------

 
 

   
(iv)
Change in Control. In the event of the Participant’s Involuntary Termination of
Employment following a Change in Control, all Options held by the Participant,
whether or not exercisable at such time, will become fully exercisable, subject
to the expiration provisions otherwise applicable to the Option. A “Change in
Control” will be deemed to have occurred as provided in Section 4.2 of the Plan.
           
(v)
Retirement. If the Participant’s Termination of Service is due to Retirement (as
defined in Section 8.1(aa) of the Plan), this Option may be exercised, to the
extent it was vested and exercisable at the time of such termination, for a
period of one year following termination.
           
(vi)
Other Termination. If the Participant’s Termination of Service is for any other
reason, this Option may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of three months
following termination, subject to termination on the Option’s expiration date,
if earlier.
           
(vi)
Incentive Option Treatment. No Option will be eligible for treatment as an ISO
in the event such Option is exercised more than three months following
Termination of Service (except in the case of Termination of Service due to
Disability). In order to obtain ISO treatment for Options exercised by heirs or
devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of Termination of Service.
       
11.
Miscellaneous.
         
11.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.
         
11.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.
         
11.3
Except as otherwise provided by the Committee, ISOs under the Plan are not
transferable except (1) as designated by the Participant by will or by the laws
of descent and distribution, (2) to a trust established by the Participant, or
(3) between spouses incident to a divorce or pursuant to a domestic relations
order, provided, however, that in the case of a transfer described under (3),
the Option will not qualify as an ISO as of the day of such transfer.
         
11.4
This Option will be governed by and construed in accordance with the laws of the
State of New Jersey.
         
11.5
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.



[Remainder of Page Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 

 
COLONIAL FINANCIAL SERVICES, INC.
 
 
By:
    Its:   

 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2011 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2011 Equity Incentive Plan.
 

  PARTICIPANT      